IN THE SUPREME COURT OF THE STATE OF DELAWARE


DAVID NAPLES,                            §
                                         §   No. 212, 2015
       Plaintiff Below,                  §
       Appellant,                        §
                                         §   Court Below – Superior Court
       v.                                §   of the State of Delaware, in
                                         §   and for New Castle County
NEW CASTLE COUNTY, a                     §
Municipal Corporation, DAVID M. §
CULVER, individual and in his            §
official capacity, GEORGE                §   C.A. No. N11C-06-242
HAGGERTY, individual and in his §
official capacity, JOSEPH DAY,           §
individual and in his official capacity, §
LATONYA ASHLEY, individual               §
and in her official capacity, DAVID §
HOLSTON, individual and in his           §
official capacity, and FRANK             §
RUBERTO, individual and in his           §
official capacity,                       §
                                         §
       Defendants Below,                 §
       Appellees.                        §

                           Submitted: November 4, 2015
                           Decided:   November 6, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                     ORDER

      This 6th day of November 2015, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the judgment of the Superior
Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its opinion dated March 30, 2015. 1

         NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                   BY THE COURT:


                                                   /s/ Collins J. Seitz, Jr.
                                                          Justice




1
    Naples v. New Castle County, 2015 WL 1478206 (Del. Super. Ct. March 30, 2015).



                                               2